Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 is missing from the submitted Claims.  Appropriate correction is required.
Allowable Subject Matter
Claims 2-4, 7-9, 15 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses al the limitations of Claim 1 the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein when the boot interface portion is fully engaged with the retention and release assembly, the boot interface portion is rotatable between (i) a locked position in which the boot interface portion is locked to the retention and release assembly and (ii) an unlocked position in which the boot interface portion is unlocked from the retention and release assembly as required by Claim 2.
Claim 3 and 4 depend from Claim 2.
Claim 18 required limitations similar to Claim 2.
Although the prior art discloses al the limitations of Claim 1 the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the boot interface portion is configured for both rotational motion and translational motion relative to the retention and release assembly when the boot interface portion is fully engaged with the retention and release assembly as required by Claim 7.
Although the prior art discloses al the limitations of Claim 1 the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the boot interface portion defines an undercut having a triangular cross section, and the retention and release assembly comprises a flange having a triangular cross section, and the undercut and flange are configured to releasably engage each other as required by Claim 8.
Claim 9 depends from Claim 8.
Although the prior art discloses al the limitations of Claim 1 the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the boot interface portion is configured for both rotational motion and translational motion relative to the retention and release assembly as required by Claim 15.
Although the prior art discloses al the limitations of Claim 1 the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the boot interface portion defines an undercut having a triangular cross section, and the retention and release assembly comprises a flange having a triangular cross section, and the undercut and flange are configured to releasably engage each other as required by Claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 10-12, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Bregmann (8,596,668) in view of Wischhusen (7,918,477).
Consider Claim 1, Van Bregmann discloses a snowboard binding, comprising: a retention and release assembly (10) configured to be mounted to a snowboard; and a boot interface portion (12) configured to releasably engage the retention and release assembly, and the boot interface portion further configured to releasably retain a boot (C18, L61-62), and when the boot interface portion (12) is fully engaged with the retention and release assembly (10), the boot interface portion (12) is rotatable relative to the retention and release assembly (10).
Van Bregmann discloses a center disk 127 illustrated is merely one simplified, non-limiting example of a component of a binding assembly that can be used with any of the discloses adapter assembly embodiments but does not specifically disclose a manually operable retention mechanism and a boot interface portion configured to releasably engage the retention and release assembly.
Wischhusen discloses a manually operable retention mechanism (5) and a boot interface portion (3) configured to releasably engage the retention and release assembly (2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Bregmann by further comprising a manually operable retention mechanism and a boot interface portion configured to releasably engage the retention and release assembly as disclosed by Wischhusen in order to allow the rider to release one boot from the snowboard without having to unstrap the boot from the binding.
Consider Claim 6, Van Bregmann, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the boot interface portion is lockable (via Van Bregmann 25 and Wischhusen 5) to the retention and release assembly by the retention mechanism such that the boot interface portion is prevented from rotational motion or translational motion relative to the retention and release assembly.
Consider Claim 10, Van Bregmann, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the retention mechanism is biased (Van Bregmann 78) into a locked position with respect to the boot interface portion.
Consider Claim 11, Van Bregmann discloses an apparatus, comprising: a snow sport device (14); and a binding, comprising: a retention and release assembly (10) configured to be mounted to a snowboard, and including a manually operable retention mechanism; and a boot interface portion (12), and the boot interface portion further configured to releasably retain a boot (C18, L 61-62), and when the boot interface portion (12) is fully engaged with the retention and release assembly (10), the boot interface portion (12) is rotatable relative to the retention and release assembly (10).
Van Bregmann discloses a center disk 127 illustrated is merely one simplified, non-limiting example of a component of a binding assembly that can be used with any of the discloses adapter assembly embodiments but does not specifically disclose a manually operable retention mechanism and a boot interface portion configured to releasably engage the retention and release assembly.
Wischhusen discloses a manually operable retention mechanism (5) and a boot interface portion (3) configured to releasably engage the retention and release assembly (2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Bregmann by further comprising a manually operable retention mechanism and a boot interface portion configured to releasably engage the retention and release assembly as disclosed by Wischhusen in order to allow the rider to release one boot from the snowboard without having to unstrap the boot from the binding.
Consider Claim 12, Van Bregmann, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the snow sport device (14) comprises a snowboard (14).
Consider Claim 16, Van Bregmann, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein one of the retention and release assembly and boot interface portion comprises a pin (Van Bregmann 76) that is configured to be removably received in a bore (Van Bregmann 60) defined by the other of the retention and release assembly and boot interface portion.
Consider Claim 17, Van Bregmann, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the retention mechanism is biased  (Van Bregmann 78) into a locked position with respect to the boot interface portion.
Consider Claim 20, Van Bregmann, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the boot interface portion is lockable (via Van Bregmann 25 and Wischhusen 5) to the retention and release assembly by the retention mechanism such that the boot interface portion is prevented from rotational motion or translational motion relative to the retention and release assembly.
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Bregmann (8,596,668) in view of Wischhusen (7,918,477) and further in view of Mayone (WO 2012/177783 A2).
Consider Claim 5, Van Bregmann, as modified, discloses all the features of the claimed invention, as described above but does not disclose wherein the retention and release assembly is configured to be mounted to a channel mount system of a snowboard.
Mayone discloses that it is known to use a channel mount system (38, 39, 70) instead of a threaded hole mount system (99).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Bregmann by further accommodating mounting to a channel mount system in order to allow the device to be used in a wider variety if snowboards.
Consider Claim 13, Van Bregmann, as modified, discloses all the features of the claimed invention, as described above but does not disclose wherein the snow sport device is a snowboard that includes a channel mount system, and the retention and release assembly is configured to connect to the channel mount system.
Mayone discloses that it is known to use a channel mount system (38, 39, 70) instead of a threaded hole mount system (99).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van Bregmann by further accommodating mounting to a channel mount system in order to allow the device to be used in a wider variety if snowboards.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618